         Case 1:01-cr-00018-SHR Document 166 Filed 08/19/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                     FOR TH(0,''/(',675,&72)3(116</9$1,$

 UNITED STATES OF AMERICA
                                                         Case No. ____________________
                                                                  1:01-CR-18

                                                         ORDER ON MOTION FOR
 v.                                                      SENTENCE REDUCTION UNDER
                                                         18 U.S.C. § 3582(c)(1)(A)
GIOVANNI DAVILA
                                                         (COMPASSIONATE RELEASE)


       Upon motion of տ the defendant տ the Director of the Bureau of Prisons for a reduction

in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

Commission,

IT IS ORDERED that the motion is:

տ GRANTED

       տ The defendant’s previously imposed sentence of imprisonment of ________________

is reduced to ____________________________. If this sentence is less than the amount of time

the defendant already served, the sentence is reduced to a time served; or

       տ Time served.

       If the defendant’s sentence is reduced to time served:

               տ      This order is stayed for up to fourteen days, for the verification of the

                      defendant’s residence and/or establishment of a release plan, to make

                      appropriate travel arrangements, and to ensure the defendant’s safe

                      release. The defendant shall be released as soon as a residence is verified,

                      a release plan is established, appropriate travel arrangements are made,
 Case 1:01-cr-00018-SHR Document 166 Filed 08/19/20 Page 2 of 4



               and it is safe for the defendant to travel. There shall be no delay in

               ensuring travel arrangements are made. If more than fourteen days are

               needed to make appropriate travel arrangements and ensure the

               defendant’s safe release, the parties shall immediately notify the court and

               show cause why the stay should be extended; or

       տ       There being a verified residence and an appropriate release plan in place,

               this order is stayed for up to fourteen days to make appropriate travel

               arrangements and to ensure the defendant’s safe release. The defendant

               shall be released as soon as appropriate travel arrangements are made and

               it is safe for the defendant to travel. There shall be no delay in ensuring

               travel arrangements are made. If more than fourteen days are needed to

               make appropriate travel arrangements and ensure the defendant’s safe

               release, then the parties shall immediately notify the court and show cause

               why the stay should be extended.

տ The defendant must provide the complete address where the defendant will reside

upon release to the probation office in the district where they will be released because it

was not included in the motion for sentence reduction.

տ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of

տ probation or տ supervised release of ___ months (not to exceed the unserved portion

of the original term of imprisonment).

       տ The defendant’s previously imposed conditions of supervised release apply to

       the “special term” of supervision; or




                                          2
         Case 1:01-cr-00018-SHR Document 166 Filed 08/19/20 Page 3 of 4



               տ The conditions of the “special term” of supervision are as follows:




       տ The defendant’s previously imposed conditions of supervised release are unchanged.

       տ The defendant’s previously imposed conditions of supervised release are modified as

       follows:




տ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before _________________, along with all Bureau of

Prisons records (medical, institutional, administrative) relevant to this motion.




                                                 3
         Case 1:01-cr-00018-SHR Document 166 Filed 08/19/20 Page 4 of 4



տ DENIED after complete review of the motion on the merits.

       տ FACTORS CONSIDERED (Optional)
       Mr. Davila's motion presents a close call. Mr. Davila's serious medical condition, as well as the
       fact that people in his facility have already died of COVID-19, shows he faces a concrete and
       reasonable fear, beyond pure speculation, of contracting and dying from COVID-19 while in
       prison. He has thus shown an extraordinary and compelling circumstance. Turning to the §
       3553(a) factors, however, the court finds the interests of society strongly militate against
       permitting Mr. Davila to leave. Mr. Davila sold heroin to teenagers, and, after learning that his
       heroin killed one and caused another to go into a coma, his only response was to try hiding
       from the police while he continued selling drugs. Mr. Davila thus exhibited a callous disregard
       for the dangers to human life that his conduct inflicted upon people. While he has served a
       substantial amount of time, and has faced no disciplinary punishement in prison, he has not
       shown the type of remarkable change in character needed to justify him leaving his sentence
       early. Thus, for the sake of protecting the public from further danger, and to ensure Mr. Davila
       appreciates the consequences he must face for his crimes, the court will deny his motion for
       compassionate release.




տ DENIED WITHOUT PREJUDICE because the defendant has not exhausted all administrative

remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since receipt of the

defendant’s request by the warden of the defendant’s facility.



,7,66225'(5('

Dated: August 19, 2020
                                                     /s/ Sylvia H. Rambo
                                                  6\OYLD+5DPER
                                                  8QLWHG6WDWHV'LVWULFW-XGJH
                                                  0LGGOH'LVWULFWRI3HQQV\OYDQLD
